           Case 1:20-cv-03127-SAB              ECF No. 58       filed 09/11/20       PageID.1460 Page 1 of 1
                                                                                     PageID.1472
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Eastern District
                                               __________         of Washington
                                                            District of __________


                 State of Washington, et al.                    )
                             Plaintiff                          )
                                v.                              )      Case No.    1:20-cv-03127
                   Donald J. Trump, et al.                      )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          City of Seattle                                                                                              .


Date:          09/11/2020                                                                  /s/Ghazal Sharifi
                                                                                           Attorney’s signature


                                                                                     Ghazal Sharifi, WSBA#47750
                                                                                       Printed name and bar number

                                                                                     Seattle City Attorney's Office
                                                                                     701 5th Avenue, Suite 2050
                                                                                      Seattle, WA 98104-7095

                                                                                                 Address

                                                                                      ghazal.sharifi@seattle.gov
                                                                                             E-mail address

                                                                                            (206) 684-8217
                                                                                            Telephone number

                                                                                            (206) 684-8284
                                                                                              FAX number
